Cite as 2022 Ark. 223
                  SUPREME COURT OF ARKANSAS
                                              Opinion Delivered   December 15, 2022

 IN RE APPOINTMENTS OF MEMBERS
 TO THE ARKANSAS SUPREME
 COURT COMMITTEE ON
 PROFESSIONAL CONDUCT




                                       PER CURIAM

       Effective January 1, 2023, the following members are appointed to the Arkansas

Supreme Court Committee on Professional Conduct for six-year terms ending on December

31, 2028, unless otherwise specified below:

       Larry Jegley of Little Rock (Panel A attorney member—Second Congressional District,
       appointment expires on December 31, 2026);

       Marshall Ney of Rogers (Panel A attorney member—Third Congressional District,
       reappointment to second term after previously serving on Panel C);

       Carlton Saffa of Little Rock (Panel B non-attorney member—statewide at large,
       reappointment to second term after previously serving on Panel C);

       JaNan Arnold Thomas of Little Rock (Panel C attorney member—Second
       Congressional District, appointment to first full term);

       Susan Kendall of Rogers (Panel C attorney member—statewide at large, appointment
       to an initial term);
       Judith Humphries of Little Rock (Panel C non-attorney member—statewide at large,
       appointment expires on December 31, 2025);
       Joe Jett of Success (Panel D non-attorney member—statewide at large, appointment
       expires on December 31, 2023).

The Court expresses its appreciation to each of these Committee members for his or her

willingness to accept this important assignment.

       The Court also expresses its appreciation to the following Committee members whose

valuable and faithful service to the Court, the Committee, the legal profession, and the

public will be completed on December 31, 2022:

       Heather Zachary of Little Rock (Panel A attorney member—Second Congressional
       District);

       Mark Martin of Fayetteville (Panel A attorney member—Third Congressional
       District);

       Miles Kimble of Forrest City (Panel B non-attorney member—statewide at large);

       Mark Smith of Marianna (Panel C non-attorney member—statewide at large);

       Mitchell Lowe of Little Rock (Panel D non-attorney member—statewide at large).




                                             2